Citation Nr: 1401399	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an ankle disability, to include osteoarthritis and stress fracture residuals.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active military duty from September 1970 to August 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which declined to reopen a claim of entitlement to service connection for an ankle disability.

In June 2002, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In October 2002, the Board denied the application to reopen.  In an October 2003 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for VA and the Veteran.  The Joint Motion essentially reversed the Board's finding that no new and material evidence had been received with regard to the claim, and instructed the Board to address the reopened claim on the merits.  In August 2004, the Board reopened the claim and remanded it to the RO, via the Appeals Management Center (AMC), for additional development.

In August 2010 and May 2013, the Board again remanded the claim to the RO, via the AMC.  For the reasons stated below, the RO/AMC has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

An ankle disability did not manifest in service or for many years thereafter, ankle arthritis was not compensably disabling within one year following the appellant's discharge from active duty, and any current ankle disability is not related to service. 




CONCLUSION OF LAW

An ankle disability was not incurred in or aggravated by service and ankle arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In its August 2004 remand, the Board instructed that the RO/AMC provide additional, appropriate VCAA notice.  The RO/AMC complied with this instruction by notifying the Veteran in August 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006, the RO/AMC notified the Veteran of how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In its August 2004, August 2010, and May 2013 remands, the Board gave multiple remand instructions.  In the August 2004 remand, the Board instructed that the RO contact the National Personnel Records Center and request all records of hospitalization at medical facilities at Parris Island, Camp Lejeune, and Camp Geiger during the dates identified by the Veteran as those during which he was hospitalized for treatment of his ankles.  

In its August 2010 remand, the Board noted that, despite the RO/AMC's request, the National Personnel Records Center had not searched the clinical records at the hospital at Camp Lejeune and instructed that the Center be asked to make such a request.  The claims file contains a February 2005 response from the National Personnel Records Center indicating that a search for clinical records for Parris Island 1970 and for Camp Geiger 1973 failed to identify the Veteran.  There is also a May 2011 response from the National Personnel Records Center indicating that a search from Naval Hospital Camp Lejeune for the Veteran from 1970 to 1971 yielded a negative result.  The RO/AMC thus complied with the Board's remand instructions and its duty to assist in this regard.  38 C.F.R. § 3.159(c)(2) (allowing VA to end its efforts to obtain Federal records if it concludes that records sought do not exist or that further efforts to obtain them would be futile).  The RO/AMC also sent the Veteran a May 2011 letter explaining the attempts it had made to obtain these records, why it would not be making further efforts, and requesting that the Veteran submit these records if they were in his possession or provide information as to their location.  The RO/AMC thus complied with its duty to assist and the Board's remand instructions in this regard.  38 U.S.C.A. § 5103A(b)(2) (explaining VA's notification requirements with regard to an inability to obtain records).

In its May 2013 remand, the Board noted that there appeared to be missing documents and that a volume five of the claims file had been requested to be created, but that no such claims file had been sent to the Board.  The Board consequently instructed that a volume five be created with the relevant documents.  The RO/AMC created a volume five which contains the relevant documents as discussed below, and therefore complied with the Board's remand instructions in this regard as well.

Finally, during the August 2002 Board hearing, the undersigned explained the issue on appeal which then was whether new and material evidence had been received to reopen the claim.  The appellant was asked questions designed to elicit information or evidence that may have been overlooked to include those pertinent to a claim of entitlement to service connection.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In any event, during the lengthy course of this appeal, the Veteran has been notified and indicated that he had actual knowledge of the evidence necessary to establish entitlement to service connection for an ankle disability.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application.  In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, there is some question as to the appropriate diagnosis with regard to the Veteran's ankles.  The most recent diagnosis, on the June 2012 VA examination, was arthralgia of the ankles without degenerative joint disease.  VA medical treatment records from the Tucson VA Medical Center include treatment for diagnoses of osteoporosis and osteoarthritis of multiple joints including the shoulders, hips, and ankles.  These disorders have, in part, been attributed to the Veteran's significant smoking and drinking history.  Other disorders diagnosed in these records as affecting the ankles include rheumatoid arthritis and fibromyalgia.  Based on the above, the Board finds that the Veteran has met the current disability requirement, and has characterized the issue broadly, in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The preponderance of the evidence in this case, however, is against finding that there is a current ankle disability that is related to the Veteran's military service.

The Veteran and lay witnesses including his brother have described an in-service injury to his ankles. In a February 1994 statement supporting an original claim for service connection, the Veteran alleged that he incurred bilateral ankle stress fractures due to running and marching.  He reported receiving treatment at Parris Island and later at Camp Geiger, with these events occurring between September 1970 and March 1971.  In October 1998, the Veteran alleged that he has had a chronic ankle disability since service to include stiffness and discomfort.   At a January 1999 VA examination the appellant alleged that X-ray studies showed evidence of stress fractures.

In his August 1999 substantive appeal, his Board hearing testimony, and elsewhere, the Veteran alleged that his ankle stress fractures were shown on service medical records as "foot trouble" or "swollen and painful joints."  He stated that he failed a December 1970 physical for airborne school due to ankle stress fractures, and that his military occupational specialty was accordingly changed.  He alleged that ankle arthritis subsequently resulted from the stress fractures.

Similarly, the Veteran's brother indicated in a December 1998 statement that he visited the appellant during boot camp.  He noted that the appellant had been dropped from his original platoon due to bilateral ankle stress fractures.  He stated that he saw the Veteran hobble because of the bilateral ankle swelling, and that the appellant continued to experience problems with both ankles during his service.  There is also a January 2012 lay statement from the Veteran's Sergeant, who indicated that the appellant was a well disciplined Marine who was responsible and could be counted on.  The sergeant stated that the claimant was injured in an off base altercation in Greece that was likely racially motivated and returned with a bandage on his head due to a wound that resulted in restricted duty.

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For the following reasons, the Board finds that the weight of the evidence reflects a lack of ankle injury in service and that the lay statements are therefore not credible in this regard.

The Veteran's service personnel records include a December 1970 flight physical examination report.  That report specifically found that the Veteran's feet and lower extremities were normal.  Contrary to the appellant's statements above, a December 1970 Special Duty Medical Abstract indicates that he was found physically qualified to serve as a parachute jumper and that no pertinent physical defects were found.

On medical history reports dated in November 1971 and August 1973, the Veteran checked boxes indicating that he had or previously had "swollen or painful joints," "foot trouble."  On the August 1973 report of medical history he also checked the box indicating he had or previously had "arthritis, rheumatism, or bursitis."  There is no November 1971 examination report, but the August 1973 separation examination report indicated that the musculoskeletal system, feet, and lower extremities were normal.  The August 1973 report of medical history indicated that all positive answers were reviewed and were considered not significant at that time.

A review of the Veteran's service personnel records do not show a military occupation specialty change in December 1970, or that such a change was necessitated due to a failure to qualify physically for jump school.  The Veteran's personnel record of military occupation specialties reflect that he was first assigned a preliminary designation of 0300 (Basic Infantryman) in November 1970. This designation was changed to 0311 (Rifleman) in March 1971.  An additional designation of 3531 (Motor Vehicle Operator) was added in January 1972.  His military occupation specialty was then changed to 3516 (Automotive Mechanic) in February 1972, with an additional designation of 0311 (Rifleman) added February 12, 1972.  His military training included training as a motor vehicle operator, the appellant's completion of a correspondence class, and a multifuel engineering training class.  There is no service record of any jump school training.

The above summary reflects that the contemporaneous evidence in the service treatment records and service personnel records directly conflicts with the lay statements of the Veteran and his brother.  The evidence reflects that the ankles were examined and there was no evidence of stress fractures or other abnormalities.  There was also no military occupation specialty change in December 1970, or any evidence that such a change was necessitated due to a failure to qualify physically for jump school.  The December 1970 and August 1973 examination reports specifically indicated that the appellant's musculoskeletal system and feet and lower extremities were normal.  Had there been stress fractures at the times indicated by the Veteran and his brother, they would have been expected to have been noted in the treatment and service records, in particular on the August 1973 separation examination conducted contemporaneous to the Veteran's own indication that he had or had previously had "foot trouble," "swollen and painful joints," and "arthritis, bursitis, or rheumatism."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Moreover, the Board finds the contemporaneous finding of the trained health care professional who conducted the separation examination to be of greater probative weight than the statements of the Veteran and his brother that were made during the course of an appeal from the denial of compensation benefits.  Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  The weight of the evidence therefore reflects that the Veteran did not have ankle stress fractures during service, that he was not evaluated such stress fractures, and that he did not change occupations in-service due to ankle stress fractures.

The post service treatment records also reflect a lack of compensably disabling arthritis within the one year following the appellant's separation from active duty, or an ankle disability for many years thereafter.  The Veteran underwent a VA general medical examination in November 1997.  He stated that in-service ankle X-rays showed bilateral stress fractures due to marching and running. The Veteran indicated on the November 1997 examination there were no ankle problems at that time, and there were no examination findings of abnormality in either ankle.  The examiner's impression included history of stress fracture, both ankles with no residuals.

Records from Gerald W. Sikorski, D.O., were submitted.  These note the Veteran's report of ankle pain from prior injuries.  Physical examinations noted in these records did not include a pertinent diagnosis or nexus opinion.

An April 1999 Social Security Administration report noted that the disabilities that were considered to be severe and contributing to eligibility for benefits included status post fracture of both ankles, chronic obstructive pulmonary disease, and status post trauma to the back of the skull with bone loss.  The above referenced November 1997 VA examination was reviewed and the findings and diagnoses were incorporated in the disability decision.  VA outpatient treatment records dated in March and July 2000 reveal that the Veteran complained of tenderness and pain in the ankles, and that he was diagnosed with degenerative joint disease.

The above reflects that, to the extent the Veteran has claimed continuity of ankle symptomatology, this claim conflicts with the other evidence of record, including the Veteran's own statements in November 1997 and the normal examination findings at that time, which included the physician's finding of no residuals of the ankle stress fractures.  The appellant's statements indicating continuity of ankle symptomatology are therefore not credible.  Moreover, as there was no chronic disease noted in service and the weight of the evidence preponderates against finding a continuity of symptomatology, entitlement to service connection for arthritis is not warranted under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

As the Board in August 2010 found the August 2006 VA examination and February 2007 addendum inadequate, the Board will therefore not discuss them further in this decision.  Given this inadequacy, the Board instructed that the Veteran be afforded a new VA examination and one was conducted in June 2012.  The physician who performed the examination was board certified in internal medicine with 25 years of internal medicine experience.  She reviewed the claims file and gave an extensive summary of the evidence therein.  The physician diagnosed arthralgia of the bilateral ankles without diagnosis of degenerative joint disease.  The physician opined that it was "less likely than not" that the Veteran's current ankle disorder was related to service or that the degenerative joint disease was manifested by radiological evidence of arthritis and painful range of motion within a year of separation from service.

With regard to the relationship to service, the physician wrote that, in evaluating whether the appellant's current symptoms could be related to service, she had considered the Veteran's history, his reports in support of his claim, his brother's statement in support, information in the records, previous examinations and radiographs, known pathophysiologic mechanisms of ankle conditions, general treatment protocols for ankle conditions, and the pattern of the Veteran's reporting.  Her conclusion was based on all of these factors and six reasons: the lack of typical medical treatment for stress fractures in service; while there was a possible overuse ankle injury requiring reduced activity even in the absence of stress fracture, there was no pattern of a chronic disorder in service; the hospitalization records for a respiratory condition did not mention the ankle condition, and this would have been expected to have been noted if significant; discrepancies in the Veteran's reports including the statement that he failed to qualify for paratrooper training when in fact the exam report was normal and passed, and the fact that he was seen by rheumatology for swelling when in fact the exam showed no swelling suggesting the Veteran might feel there was swelling when in fact it was not actually present; the lengthy time between separation from service and the first report of ankle symptoms and the fact that if an in-service ankle disorder were "significant severe," it would likely have presented earlier.  Moreover, an ankle fracture would be expected to cause degenerative joint disease but this was not found on most recent X-ray, degenerative joint disease was only suggested as mild on previous X-ray and the Veteran indicated on the 1997 examination that he did not have ankle complaints but had other complaints at that time; and the fact that the Veteran had arthritis and joint pain in multiple other joints and had multiple lower extremity conditions including claudication and foot pain, as well as being a smoker and heavy alcohol user, indicating other possible causes for his ankle problems and pain.  The examiner concluded by noting that the history of ankle fractures in service was a question that could not be resolved given the lack of records, but if the Veteran and his brother's statements were accurate and the appellant did have stress fractures, or another type of overuse injury, his current ankle disorder was less likely than not related to the ankle condition in service given the normal examinations and radiographs many years after separation.

As to whether arthritis manifested within the one year presumptive period, the physician explained that there was no evidence of degenerative joint disease at the time of the current examination.  The physician noted that the August 2006 X-ray report indicated "suggestion" of narrowing of the ankle mortise that was "of unclear clinical significance" with no other abnormality seen, and based on this X-ray report and his examination, the August 2006 VA examiner diagnosed mild degenerative joint disease.  Given that six years had elapsed and there was no progression or evidence of narrowing, the evidence did not suggest that the prior finding was of significance.  In her extensive review of medical records, the physician found no radiographic documentation of significant bilateral ankle arthritis.  Degenerative joint disease would not be expected to resolve and this suggests it was not present between 1973 and 1974.  As to whether there was painful range of motion within a year of separation, the physician noted the Veteran's indication of no ankle problems on the 1997 examination, indicating there was no painful motion, normal range of motion in medical notes dated between 1999 and 2001.  Given these multiple negative findings many years after service, it was opined that it was not likely there was painful motion within a year of separation from service.  The physician noted that the Veteran himself report on the examination that he worked for a few years as a mechanic after service and it was a few years before "arthritis set in."

A different VA physician who was board certified in orthopedic surgery since 1970 wrote that he had reviewed the June 2012 VA examination report in its entirety and found the review of records to be exceedingly thorough beyond a reasonable doubt with all conclusions stated by the examiner based on the facts of the case as discovered in the records review and Veteran's history.  The orthopedic surgeon wrote, "I thoroughly support all the conclusions reached by this examiner from an orthopedic standpoint," and that the report was "extremely well thought out and well done."

The Board finds the June 2012 VA examiner's opinion to be adequate, compliant with the Board's remand instructions, and of significant probative value.  The physician gave multiple reasons for her conclusions based on an accurate characterization of the evidence of record.  Her conclusion was not based on any one factor but rather her consideration of all of the evidence including the lay statements.  Her opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The orthopedic surgeon agreed with these findings after reviewing the examination report.  The medical opinion evidence thus weighs against the claim.

There are no contrary medical opinions in the evidence of record.  The record contains an October 2012 email exchange in which the Veteran asked a VA Primary care physician for a statement saying his ankle problems could more likely than not be due to stress fractures in service.  The physician responded, "I cannot make a determination as to what the cause of your ankle arthritis is, sorry."  Although dated prior to the RO's most recent, December 2012 supplemental statement of the case, this document appears after the supplemental statement of the case in the claims file and the RO did not list this document as a piece of evidence that it considered.  The RO is presumed to have reviewed this evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise," VA is presumed to have reviewed all evidence in the record when making a determination as to service connection).  Even if it did not do so, however, a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule."  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).  This evidence therefore does not warrant any change in the Board's conclusion.

In October 2013, the Veteran's representative, citing Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), argued that the diagnosis of arthralgia is in conflict with the VA clinician's guide and that, because the Court has held that pain alone does not by itself constitute a disability for which service connection may be granted, the examination is inadequate.  The Board finds that the examination is adequate for the following reasons.  In Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit vacated the decision cited by the Veteran's attorney, noting that the question of whether pain alone may constitute a disability "interesting, indeed perplexing," but declined to address it.  Rather, as explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Id.  In other words, it is not the precise diagnosis that is important in addressing whether service connection is warranted, but whether any current disability is due to a disease or injury in service.  The above analysis reflects that the preponderance of the medical evidence is against such a conclusion.   The diagnosis of arthralgia simply reflected the examiner's conclusion that there was no other disease entity that could be identified after the examination, and the examiner went on to conclude that any disability of the ankles, however characterized, was unrelated to service. 

The Board has also considered the lay statements of the Veteran and his attorney indicating that there is a relationship between his current ankle disabilities and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements of the Veteran and his attorney as to a nexus between his current ankle disabilities and service relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran and his attorney are therefore not competent to opine on this question.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a disability of the ankles, to include osteoarthritis and residuals of stress fractures of the ankles.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for an ankle disability, to include osteoarthritis and residuals of stress fractures of the ankles, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


